EXHIBIT 10.42

Ariba, Inc.

807 11TH AVENUE

SUNNYVALE, CA 94089

November 16, 2007

Mr. Tayloe Stansbury

807 11th Avenue

Sunnyvale, CA 94089

Dear Tayloe:

This letter (the “Agreement”) confirms the agreement between you and Ariba, Inc.
(the “Company”) regarding the termination of your employment with the Company.

1. Effective Date and Revocation. You have up to 21 days after you received this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you sign this Agreement to revoke it. If you wish to
revoke this Agreement after signing it, you may do so by delivering a letter of
revocation to me, with copy to our General Counsel. If you do not revoke this
Agreement, the eighth day after the date you sign it will be the “Effective
Date.” Because of the seven-day revocation period, no part of this Agreement
will become effective or enforceable until the Effective Date.

2. Termination Date. Your employment with the Company will terminate on a date
that you may select but in no event later than December 31, 2007 (the
“Termination Date”). You agree to inform me in writing of the date that you
select and to provide reasonable advance notice of your selection. Within three
business days of the Termination Date, the Company will pay you all of your
salary earned through the Termination Date and all of your accrued but unused
vacation time or PTO (less all applicable withholding taxes and other
deductions). You acknowledge that the only payments and benefits that you are
entitled to receive from the Company in the future are those specified in this
Agreement.

3. Employment until Termination Date. Until the Termination Date, you will
remain employed by the Company. Until the Termination Date, the Company will
continue paying your salary at the current annual rate. You will be entitled to
receive the balance of your incentive bonus for the fiscal year ending
September 30, 2007, but you will not be entitled to receive any incentive bonus
for the fiscal year ending September 30, 2008.

4. Severance Pay. Within 14 days after the Termination Date, the Company will
make a severance payment to you in the amount of $250,000 (which equals 50% of
your current annual base salary plus 50% of your current annual target bonus).
The severance payment will be made in a lump sum in cash and will be subject to
all applicable withholding taxes. If you breach any provision of this Agreement,
no payments will be made under this Section 4 and you will return the amounts
already received (if any), but this Agreement will remain in effect.



--------------------------------------------------------------------------------

Mr. Tayloe Stansbury

November 16, 2007

Page 2

 

5. COBRA Premiums. You will receive information about your right to continue
your group health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. If you sign this
Agreement and elect to continue group health insurance coverage, then the
Company will pay the employer portion of the monthly premium under COBRA for
yourself and, if applicable, your dependents until the earliest of (a) the end
of the period of six months following the month in which the Termination Date
occurs, (b) the expiration of your continuation coverage under COBRA or (c) the
date when you become eligible for health insurance in connection with new
employment or self-employment. You acknowledge that you otherwise would not have
been entitled to any continuation of Company-paid health insurance.

6. Restricted Shares. You currently hold 160,138 unvested shares of the
Company’s Common Stock. On the Effective Date, or on the first business day
following the Effective Date if the Effective Date falls on a weekend or
holiday, you will vest in 60,000 of these shares which will be allocated as
follows: 56,666 shares from grant number 00013616 and 3,334 shares from grant
number 00012347. The remaining 100,138 unvested shares from those and all other
grants will be forfeited on the Effective Date (regardless of your continuing
employment). You hereby acknowledge that you will have no further right in, or
entitlement to, the remaining 100,138 unvested shares after the Effective Date.
In all other respects, the Restricted Stock Agreements between you and the
Company will remain in full force and effect, including, but not limited to, the
provisions relating to your obligation to pay withholding taxes. You agree that
you remain bound by the Company’s Securities Trading Policy which is attached as
Exhibit A. You acknowledge and agree that you have no rights relating to the
Company’s stock, or rights to purchase the Company’s stock, other than those
enumerated in this Section 6.

7. Release of Your Claims. In consideration for receiving the benefits described
above, to the fullest extent permitted by law, you waive, release and promise
never to assert any claims or causes of action, whether or not now known,
against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment. However, this release
covers only those claims that arose prior to the execution of this Agreement and
only those claims that may be waived by applicable law. Execution of this
Agreement does not bar:

(a) Any claim that arises hereafter;



--------------------------------------------------------------------------------

Mr. Tayloe Stansbury

November 16, 2007

Page 3

 

(b) Any claim arising under the Indemnification Agreement dated April 30, 2003,
between you and the Company, as amended (the “Indemnification Agreement”);

(c) Any claim to indemnification or advancement of expenses arising under the
Company’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate”), or the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”); or

(d) Any claim to indemnification or advancement of expenses arising under
Section 2802 of the California Labor Code or other State statutes.

8. Release of the Company’s Claims. The Company waives, releases and promises
never to assert any claims or causes of action, whether or not now known,
against you or your successors, agents or assigns with respect to any matter,
including (without limitation) any matter related to your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs and claims of defamation, fraud, breach of
contract or breach of the covenant of good faith and fair dealing. However, this
release bars only those claims that arose prior to the execution of this
Agreement. Execution of this Agreement does not bar:

(a) Any claim that arises hereafter;

(b) Any claim arising under the Indemnification Agreement;

(c) Any claim to repayment of indemnification payments arising under the
Certificate or the Bylaws; or

(d) Any claim to repayment of indemnification payments arising under applicable
State statutes.

9. Waiver. You and the Company expressly waive and release any and all rights
and benefits under Section 1542 of the California Civil Code (or any analogous
law of any other state), which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

10. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

11. Other Agreements. At all times in the future, you will remain bound by your
Employee Agreement with the Company. Until the first anniversary of the
Termination



--------------------------------------------------------------------------------

Mr. Tayloe Stansbury

November 16, 2007

Page 4

 

Date, you will also remain bound by the covenants described in Section 3 of the
Severance Agreement dated June 11, 2004, between you and the Company (the
“Severance Agreement”). The continuation of the benefits described in this
Agreement is subject to your compliance with those covenants. For this purpose,
the list of companies attached to the Severance Agreement as Exhibit B is hereby
expanded by adding SAP to that list. The covenants described in Section 3 of the
Severance Agreement will cease to apply on the first anniversary of the
Termination Date. Except as expressly set forth in this Section 11 and in
Section 14, the Severance Agreement is superseded by this Agreement and will
have no further effect.

12. Company Property. You represent that you will return to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company within 2 weeks of the Termination
Date.

13. Severability; Modifications. If any term of this Agreement is held to be
invalid, void or unenforceable, the remainder of this Agreement will remain in
full force and effect and will in no way be affected, and the parties will use
their best efforts to find an alternate way to achieve the same result. This
Agreement may be modified only in a written document signed by you and a duly
authorized officer of the Company.

14. Choice of Law; Arbitration. This Agreement will be construed and interpreted
in accordance with the laws of the State of California (other than their
choice-of-law provisions). The arbitration requirement described in Section 7 of
the Severance Agreement will also apply to this Agreement.

15. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, ARIBA, INC. By:  

/s/ Robert Calderoni

Title:   Chief Executive Officer

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ H. Tayloe Stansbury

Signature of Tayloe Stansbury Dated: November 16, 2007